Office of Chief Counsel
Internal Revenue Service

memorandum
Number: 20042903F
Release Date: 7/16/04
CC:SB:2:PIT:POSTS 167391-03
EFPeduzzi
date: May 13, 2004
to: Ricky Stiff
Headquarters Program Manager, Excise Tax

UIL: 4041.04-02

from: Edward F. Peduzzi, Jr., Associate Area Counsel, Area 2
Office of ISP Counsel for Excise Tax
subject: Mobile Machinery Exception to Definition of Highway Vehicle
This memorandum responds to your request for assistance dated September 24, 2003.
This memorandum should not be cited as precedent.
ISSUE
What are the guidelines for allowing or denying excise tax claims based on the
“mobile machinery exception” [hereinafter MME] in cases that had been placed under
1254 suspense1 awaiting the outcome of litigation in Schlumberger Technology Corp. &
Subs. v. United States, 55 Fed. Cl. 203, 2003-1 USTC (CCH) ¶ 70,200 (Fed. Cl. 2003)
[hereinafter Schlumberger] and Florida Power & Light Co. v. United States, 56 Fed. Cl.
328; 2003-1 USTC (CCH) ¶ 70,208 (Fed. Cl. 2003) [hereinafter FPL]?
CONCLUSIONS
Distilled from the discussion below, the following guidelines should be analyzed
in any application of the MME:
I. All three tests enumerated in Treas. Reg. § 48.4041-8(b)(2)(i) and Treas. Reg.
§ 48.4061(a)-1(d)(2)(i) must be met in order for the MME to be applied to a particular
highway vehicle.
A. The (A) test requires: (1) The special equipment or machinery at issue be
permanently mounted on the chassis; and (2) The operation of the machinery
1

Under IRM sections 4.8.2.4, 4.8.2.10.1, and CCDM section 35.8.10.8, “1254 suspense” is initiated when
the determination is made that an issue in nondocketed cases at the examination level is the same as the
issue involved in a pending federal court tax case, and that it would be advisable to hold the disposition of
the nondocketed cases in abeyance until the court case is concluded in order to establish a uniform basis
for the disposition of the nondocketed cases.

2
must have no relation whatever to transportation.2

B. The (B) test requires that a vehicle’s chassis must be designed to serve only
as a mobile carriage for the jobsite equipment. Any other use of the vehicle,
such as cargo-hauling or the addition of a pintle hook defeats the (B) test and
precludes the application of the MME. The addition of a pintle hook to the
chassis of a vehicle results in a modified chassis that facilitates the
supplementary hauling capacity of the vehicle.
C. The (C) test requires that the chassis must not be capable of transporting any
load other than the jobsite equipment without substantial structural modification.
Note that if the vehicle is capable, without modification, of carrying a load in
addition to the jobsite equipment, then the vehicle already fails the test under (B).
The (C) test provides an additional requirement: that substantial structural
modification is required for the vehicle to serve as a carrier for other cargo
(assuming it does not already have the capacity to carry cargo and thereby fails
the (B) test). Therefore, if the specialty equipment is taken off the chassis and
the vehicle can then haul other cargo without substantial structural modification,
the (C) test is not met. The ability of the vehicle to carry other cargo “efficiently”
or “economically” after removal of the specialty equipment is not part of the test.
The only inquiry is whether, after removal of the equipment, the chassis can be
used as a component of a vehicle designed to perform a function of
transportation without substantial modification.
II. PLRs and TAMs issued to another taxpayer have no precedential value.
A. Under I.R.C. § 6110(k)(3) and Treas. Reg. § 601.201(l)(6), PLRs and TAMs
may not be cited or used as precedent by any taxpayer other than the taxpayer
to whom the PLR or TAM was issued. Accordingly, one taxpayer cannot rely
upon a PLR or TAM issued to another
B. The application of Int’l Bus. Machs. Corp. v. United States, 343 F2d. 914 (Ct.
Cl. 1965) [hereinafter IBM] is strictly limited to cases in which: (1) Two or more
taxpayers in direct economic competition have each applied for a ruling and only
one has received a favorable ruling; and (2) The taxpayer denied the favorable
ruling is arguing that the Commissioner abused his discretion under I.R.C.
§ 7805(b)(8) by failing to apply a new legal position only prospectively.
III. Other Points
A. Rev. Rul. 79-423, 1979-2 C.B. 386, has limited application to a MME analysis.
B. The application of Rev. Rul. 75-88, 1975-1 C.B. 341, to the cases under
suspense is not appropriate.
2

See Treas. Reg. § 48.4061(a)-1(a)(3)(i) for examples of machinery or equipment that contribute to the
transportation function of a chassis or body and are therefore not “unrelated to transportation.”

3
C. The holdings in UEC Equip. Co. v. United States, 21 Cl. Ct. 244 (1990) and
Utilicorp United, Inc. v. United States, 21 Cl. Ct. 423 (1990) address only the
(C) test. Only if the (A) and (B) tests are satisfied, are these cases relevant to
any MME analysis.
These general guidelines apply to the analysis of any specialty equipment or
machinery vehicle in deciding whether the MME applies. If further advice is
needed as to any one vehicle or any one category of vehicle, this office can be
approached for a field office advisory as to the specific vehicle or type, either on
a formal or informal basis.
FACTS
On January 29, 1999, the National Director of Specialty Taxes issued a
memorandum requesting 1254 suspension of excise tax claims filed by taxpayers on
vehicles claiming the mobile machinery exception from the definition of highway vehicle.
At the time the 1254 suspense was initiated, the Schlumberger and FPL cases
had been already docketed with the issues framed. The MME issue was squarely at
issue in both cases. The vehicles involved in Schlumberger were specialty service
vehicles used at well sites in the oil and gas exploration industry and the vehicles
involved in FPL were utility trucks used in the operation and maintenance of a power
distribution system. On January 31, 2003, the opinion in Schlumberger was filed, and
on April 29, 2003, the opinion in FPL was filed.
FPL is currently on appeal and oral arguments were presented on April 9, 2004.
The Court of Federal Claims is withholding final judgment in Schlumberger until the
appeal in FPL, dealing with the pintle hook issue, is concluded. The result in FPL
should determine the final deposition of several issues in Schlumberger. We will alert
you as to the further dispositions of these cases.
DISCUSSION
The years at issue are 1991–1994. In 1991-1993, IRC § 4091 imposed a tax on
diesel fuel sold by the producer thereof. In 1994, IRC § 4081 imposed a tax on the
removal, entry, and sale of diesel fuel. IRC § 4041(a)(1)(A) provides for a backup tax
on the sale or use of diesel fuel not previously taxed. IRC § 6427(l) allows a credit or
payment with respect to the tax imposed on diesel fuel under IRC § 4081 if used in a
nontaxable use. Accordingly, if a vehicle qualifies for the MME, a claim can be made
under § 6427(l).
Treas. Reg. § 48.4041-8(b) provides that the term “highway vehicle” means any
self-propelled vehicle, or any trailer or semi-trailer, designed to perform a function of
transporting a load over highways, whether or not also designed to perform other
functions, but does not include a vehicle described in paragraph (b)(2).
Treas. Reg. § 48.4041-8(b)(2)(i) (the MME) provides that a self-propelled
vehicle, or trailer or semi-trailer, is not a highway vehicle if it (A) consists of a

4
chassis to which there has been permanently mounted (by welding, bolting,
riveting, or other means) machinery or equipment to perform a construction,
manufacturing, processing, farming, mining, drilling, timbering, or operation similar
to any one of the foregoing enumerated operations if the operation of the
machinery or equipment is unrelated to transportation on or off the public
highways, (B) the chassis has been specially designed to serve only as a mobile
carriage and mount (and a power source, where applicable) for the particular
machinery or equipment involved, whether or not such machinery or equipment is
in operation, and (C) by reason of such special design, such chassis could not,
without substantial structural modification, be used as a component of a vehicle
designed to perform a function of transporting any load other than that particular
machinery or equipment or similar machinery or equipment requiring such a
specially designed chassis.
I.R.C. § 4481(a) imposes a tax on the use of any highway vehicle which
(together with the semi-trailers and trailers customarily used in connection with
highway motor vehicles of the same type as such highway motor vehicle) has a
taxable gross weight of at least 55,000 pounds.
I. Schlumberger
Schlumberger sought recovery of excise taxes related to diesel fuel under I.R.C.
§ 4041(a)(1). For purposes of the diesel fuel tax, Schlumberger argued that its vehicles
should not be considered “highway vehicles” based on: (1) Application of the MME; (2)
Application of the off-highway exception (Treas. Reg. § 48.4041(a)(1)-8(b)(2)(ii)); and
(3) That substantially similar treatment should be accorded substantially similarly
situated taxpayers. As none of the cases that had been placed in 1254 suspense claim
the off-highway exception, that aspect of the court’s opinion is not discussed here.
Schlumberger contended that because of the special chassis design features,
the vehicles at issue met all three tests of the MME. “All [the] vehicles … [were]
specially modified” for Schlumberger. Schlumberger at 207. Despite the modifications,
however, “[n]o special permits were required for any of the vehicles to operate on public
roads, and all conformed to the applicable federal and state laws regarding height,
weight, length, and width.” Id at 207. The court disagreed with Schlumberger. “The
mobile machinery exception is a three-part conjunctive test.” Id at 210. “All three parts
of the test must be satisfied for the exception to apply.” Id.
Both Schlumberger and the government agreed that “part (A) of the mobile
machinery exception is met if the equipment at issue is permanently mounted on the
chassis of the vehicle and if its operation is unrelated to transportation.” Id. “The
parties also agreed that loading and unloading cargo is not ‘unrelated to transportation.’”
Id. The parties did, however, dispute the meaning of the phrase “unrelated to
transportation” found in the regulations. 3 Id. at 211. The court found the requirement
3

The court rejected Schlumberger’s (A) test argument based on Rev. Rul. 81-71, 1981-1 C.B. 496,
because the court found that the cranes described in the revenue ruling were highly specialized and

5
that something be “unrelated” would appear to mean “’without a connection” or not
connected’” Id. at 211. The court further stated that it was “not aware of any basis on
which the phrase ‘unrelated to transportation’ could be read to mean ‘not primarily
related to transportation.’” Id. at 212. 4
The (B) test of the MME requires that the chassis be specially designed to serve
only as a mobile carriage and mount (and power source, where applicable) for the
particular machinery or equipment involved, whether or not such machinery or
equipment is in operation. Schlumberger argued that the reference to “only” in the
regulation should be construed to allow the MME when the special design feature
constitutes “a substantial limitation to the vehicle’s utility for any other application” than
as a mobile carriage for the job-site equipment. It argued that “the word ‘only’ must be
interpreted with a ‘reasonableness’ standard.” Id. at 212. The court again disagreed
and held that “only” means “only” and that any cargo-hauling capacity results in the
inapplicability of the exception. However, the special design did not have to eliminate
all “nooks and crannies” where “incidental cargo” could be stored, such as tools,
clothing, and safety equipment. The presence of such incidental cargo would not defeat
the (B) test.
The (C) test of the MME requires that by reason of the (B) test special design,
such chassis could not, without substantial structural modification, be used as a
component of a vehicle designed to perform a function of transporting any load other
than that particular machinery or equipment or similar machinery or equipment requiring
such a specially designed chassis. The government argued that the (C) test requires
that “the chassis must not be capable of transporting any load other than the workperforming equipment without substantial structural modification.” Id. at 213.
Schlumberger’s argument relied on the “substantial structural modification” language in
the (C) test and argued that the government was wrong because to focus on the cargohauling capacity of the vehicle would merely duplicate the (B) test. Schlumberger cited
Halliburton Co., v. United States, 611 F. Supp. 1118 (N.D. Tex. 1985) for the proposition
that the (C) test requires an analysis of whether, as a reasonable business matter, one
would choose to rework the chassis to carry other cargo. The government argued that
Schlumberger’s argument did not track the regulation, was overbroad and that the
critical question is whether substantial structural changes were needed to carry any
designed with a purpose wholly unrelated to loading and unloading, and therefore satisfied the part (A)
test.
4

Rev. Rul. 75-88, 1975-1 C.B. 341, holds that cranes 25 feet or less are presumed to be used for
loading and unloading the vehicle upon which they are mounted and that cranes over 25 feet are
presumed to be jobsite cranes. Schlumberger argued that its vehicles equipped with cranes over 25 feet
met the (A) test. The court noted that Rev. Rul. 75-88 involved cranes sold prior to the promulgation of
the current regulation in 1977, and therefore addressed the question of whether the cranes were primarily
“designed or primarily used” for loading and unloading trucks upon which they were mounted. The court
further noted that the instant case was governed by the current regulation and the issue is whether in fact
the crane is used for a function related to transportation, such as loading and unloading. Thus, the court
found Rev. Rul. 75-88 unpersuasive for post-1977 analysis. Additionally, the court found that even if the
crane trucks at issue met the (A) test, they failed both the (B) and (C) tests as being, again, “dual
purpose” vehicles, which is not contemplated by the regulation.

6
other load, and not whether a business person would choose to make whatever
changes are necessary.
The court agreed with the government, citing the plain language of the (C) test.5
The court further noted that the (C) test does, in fact, incorporate a portion of the (B)
test, observing that both tests relate to the capability of the vehicle to carry a load other
than the specialty machinery. The court noted at page 213:
If the vehicle is capable, without modification, of carrying a load in addition to the
job-site equipment, the vehicle already fails the test under part (B). The part (C)
test provides an additional requirement: that substantial structural modification be
required for the vehicle to serve as a carrier for other cargo (assuming it does not
already have the capacity to carry cargo and thereby fails part (B) of the test).
Plaintiff’s argument that the part (C) test addresses only “substantial structural
modification,” appears to the court to ignore one of the two prongs of the part (C)
test.
The court also observed that the MME is similarly interconnected between parts
(A) and (B) such that a failure to meet the part (A) test could also result in a failure to
meet the part (B) test. The court gave the example of chassis-mounted equipment not
permitted in part (A) which would also defeat the requirement of part (B) that “only”
mobile machinery be mounted on the chassis.6
Additional Points Made By the Court
Validity of Economic Arguments
In an effort to meet the (B) test, Schlumberger, citing Halliburton, argued that
certain tractors are “married” to individual trailers and therefore the tractor-trailer
combination should be viewed as a whole. The court stated that tractors and trailers
are clearly two distinct types of vehicles and must be dealt with accordingly. The court
also found Schlumberger’s arguments that, under the (C) test modifications were
necessary to make a tractor “serve economically as a highway vehicle”, to be
unpersuasive. The court noted that although plaintiff’s modifications may well be
required for the tractor to serve “economically” as a highway vehicle, nevertheless none
of the modifications were needed for the tractors to “’be used as a component of a
5

The court discussed the application of Rev. Rul. 79-423, 1979-2 C.B. 386, in the analysis of whether a
chassis would need substantial structural modification. One of the factors taken into consideration in this
revenue ruling was whether original modifications resulted in the chassis having an asymmetric
configuration for purposes of the (C) test. The court indicated that in Rev. Rul. 79-423, the only issue was
whether the vehicles met the (C) test, (with the assumption that the (A) and (B) tests had been met), and
thus the configuration was dispositive of the dispute. However, in Schlumberger, the court held that,
whether or not the vehicles in question have an asymmetric configuration is not dispositive, because the
vehicles possess significant cargo capacities.

6

It is significant that the Schlumberger court reached its holding by focusing more on the functionality of
each vehicle, in light of the requirements of the MME, regarding that vehicle’s ability to transport cargo,
than on the design specifications listed for each vehicle.

7
vehicle designed to perform a function of transportation.’” Id. at 216. The court also
found the economic use argument unpersuasive in ruling that the tank erector trucks
failed to meet the MME. “While this use may not be the most economical use of these
vehicles, the court believes it is a use sufficient to take the tank erector trucks out of
compliance with part (C) of the test.” Id. at 217.
Substantially Similar Treatment
Schlumberger argued that under the “equality doctrine” of IBM the court must find
its vehicles are not highway vehicles. It argued that the courts in UEC Equip. Co. v.
United States, 21 Cl. Ct. 244 (1990), Utilicorp United, Inc. v. United States, 21 Cl. Ct.
423 (1990), and Halliburton, have held that vehicles similar to those at issue in this case
were excepted from the definition of a highway vehicle.
The court indicated that IBM did not require the court to accord similar treatment
to Schlumberger’s vehicles. Specifically, IBM only applies when: (1) Two or more
taxpayers in direct economic competition have each applied for a ruling and only one
has received a favorable ruling; and (2) The taxpayer denied the favorable ruling is
arguing that the Commissioner abused his discretion under I.R.C. § 7805(b) by failing to
apply a new legal position only prospectively.
UEC and Utilicorp
Schlumberger argued that the authority of UEC and Utilicorp and the two
Halliburton cases controlled the MME question in that the vehicles in those cases were
“substantiality identical” to Schlumberger’s vehicles. In footnote 9, the court noted that
the only part of the MME test that was resolved by the opinion in UEC was the (C) test.
The court stated that UEC could not be applicable to the (B) test. Although the court did
not mention Utilicorp in this footnote, the same reasoning could apply. UEC and
Utilicorp were companion cases, and the only MME issue litigated was the (C) test.
II. FPL
This case involved the application of the highway use tax imposed by I.R.C.
§ 4481(a) to trucks specially designed for the operation and maintenance of the FPL’s
power distribution system. “The chassis of the trucks, as supplied by the original
manufacturer, included certain non-standard features . . . . Pursuant to specifications,
virtually all of the vehicles at issue also were equipped with a pintle-type trailer hitch
(‘pintle hook’) and a trailer towing package.” FPL at 329.
FPL made three arguments. It argued that its vehicles: (1) Should fall under the
MME or the “off-highway” exception to the definition of highway vehicle; (2) Should be
exempt under the “equality doctrine” giving similar treatment to similarly situated
taxpayers; and (3) Were under 55,000 pounds taxable gross weight. As in our
discussion of Schlumberger, we will only discuss the holding of the court as to the
application of the MME and the “equality doctrine.”
The regulation analyzed in FPL, the MME to the definition of highway vehicle was

8
Treas. Reg. § 48.4061(a)-1(d)(2)(i), is an exact duplicate of the regulation at issue in
Schlumberger.
The Pintle Hook Issue
The dispute in FPL focused on the (B) test of the MME. “Specifically, the
question is whether the addition of a pintle hook, and the supplementary hauling
capacity thereby added to FPL’s vehicles, precludes a finding that the vehicles’ chassis
had ‘been specially designed to serve only as a mobile carriage and mount.’” Id. at 331.
FPL asserted that the chassis design of these vehicles was not influenced by the
addition of a pintle hook and that therefore a “pintle hook is not considered to comprise
part of the vehicle’s chassis.” Id. The court held that any modification incorporated into
a vehicle’s frame (as, for example, the permanent bolting of a pintle hook to the frame’s
rear cross member) that adds to the vehicle’s transportation capabilities is a
modification to the chassis design. The court stated:
The addition of a pintle hook to the chassis, whether viewed as a reconfiguration
of the chassis (as defendant argues) or simply as an appendage to it (as plaintiff
maintains), results in a modified chassis that facilitates the vehicle’s
transportation of equipment and supplies in addition to its principal load.
Because the chassis was designed for such a dual use, it cannot be claimed that
the chassis was specially designed to serve only as a mobile carriage and mount
for the particular machinery or equipment involved. Based on this reasoning, we
conclude that the addition of a pintle hook precludes the application of the mobile
machinery exception.
Id. at 332.
FPL claimed that an insulator washer vehicle qualified for the MME.7 Based
upon its discussion of the chassis equipped with pintle-hooks, the court held that the
addition of a 1,200 gallon water tank to an insulator washer similarly fell outside the
exception.
FPL referred to several PLRs issued by the IRS classifying trucks equipped with
pintle hooks as non-highway vehicles. The court cited I.R.C. § 6110(k)(3) and Treas.
Reg. § 601.201(l)(6) in holding that the PLRs had no precedential value because they
do not represent the IRS’s position as to taxpayers generally and are therefore
irrelevant in the context of litigation brought by other taxpayers.
Equality of Treatment Issue.
FPL argued that other utility companies, operating as competitors of FPL and
using the same or similar mobile equipment, had benefited from PLRs granting them
exemption from the highway use tax. FPL argued that such disparate administration is
7

FPL’s insulator washer was equipped with a 75-foot boom and a high pressure water pump to feed
water through a nozzle located at the end of the boom. The vehicle had a 1,200 gallon water tank
mounted to its chassis.

9
prohibited under the holding of IBM.
Citing to I.R.C. § 6110(k)(3) and Treas. Reg. § 601.201(l)(6), the court held that
PLRs have no precedential value and that FPL could not claim entitlement to a
particular tax treatment on the basis of a ruling issued to another taxpayer. The court
indicated that the IBM court was careful to point out that its decision did not intend to
signal a departure from the principle “’that one taxpayer has no right to rely on an
incorrect private letter ruling to another.’” FPL at 334 (citing, IBM at 924).
Finally, the court pointed out that the holding in IBM was strictly limited to the
situation where a taxpayer applies for a ruling at the same time that other taxpayers
also applied and that the first taxpayer is treated disparately in the exercise of the
discretion of the Commissioner under the standards of equality and fairness
incorporated in Section 7805(b).
If there are any questions as to the foregoing, please contact the undersigned at
412-644-3435.
DISCLOSURE STATEMENT
This writing may contain privileged information. Any unauthorized disclosure of
this writing may have an adverse effect on privileges, such as the attorney client
privilege. If disclosure becomes necessary, please contact this office for our views.

_______/s/______________________
EDWARD F. PEDUZZI, JR.
Associate Area Counsel
(Small Business/Self-Employed)

